                   Case 3:19-cv-02573-EMC Document 65 Filed 06/11/19 Page 1 of 1
                                                                                                           Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                         )
     PETER STALEY; et al.,
                                                           )   Case No: _______________
                                                                        3:19-cv-02573
 4                                                         )
                                       Plaintiff(s),       )   APPLICATION FOR
 5                                                         )   ADMISSION OF ATTORNEY
              v.
                                                           )   PRO HAC VICE
 6   GILEAD SCIENCES, INC.; et al.,                        )   (CIVIL LOCAL RULE 11-3)
                                                           )
 7                                                         )
                                       Defendant(s).
                                                           )
 8
         I, Peter J. Carney                       , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
                                                    Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences,
10   Northern District of California representing: LLC, & Gilead Sciences Ireland UC                              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                      Heather M. Burke                                   an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                     LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      701 Thirteenth Street, NW                                  3000 El Camino Real, 2 Palo Alto Square, Suite
14    Washington, District of Columbia 20005                     900, Palo Alto, CA 94306
       MY TELEPHONE # OF RECORD:                                 LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 626-3600                                            (650) 213-0300
       MY EMAIL ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    pcarney@whitecase.com                                     hburke@whitecase.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 555895       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/11/19                                                      Peter J. Carney
22                                                                                      APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Peter J. Carney                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                                  UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                         October 2012
